303 N.Y. 872 (1952)
Minnie Hindus, Appellant,
v.
Lester M. Newburger et al., as Copartners, Defendants, and Florence Slutsky, Individually and as Executrix of Samuel Slutsky, Deceased, Respondent.
Court of Appeals of the State of New York.
Argued January 16, 1952.
Decided March 13, 1952
Joseph S. Catalano and William J. Woods for appellant.
Douglas E. Mathewson and James A. Smyth for respondent.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, DYE, FULD and FROESSEL, JJ.
Judgment affirmed, with costs; no opinion.